DETAILED ACTION
Regarding Claims 2, 4-5. Cancelled.
Claim Objections
Claims 1 and 7 is objected to because of the following informalities: The claim recites the limitation “where the health index in the time-series change data,” but said limitation should be changed to “time-series change in the health index value” not only to be consistent with what was described in the original disclosure, but also to clarify the limitation itself. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 (hereinafter Masato) (cited by the Applicant) (English translated version-as best as understood) in view of Billings et al., US-PGPUB 2017/0241414 (hereinafter Billings) and Brookhart et al., US-PGPUB 2017/0183107 (hereinafter Brookhart)

          Regarding Claims 1 and 7. Masato discloses an aircraft health diagnostic device (Abstract) comprising: a measuring instrument provided in an aircraft and acquiring measurement data related to the aircraft (Paragraph [0029], various sensors)

a first storage unit storing reference data as a diagnostic reference for the measurement data, a second storage unit storing damage determination criteria (Paragraph [0006], storage means and unit; storages for reference and classification criteria) and a controller performing aircraft structural health monitoring on the basis of the measurement data and the reference data (Paragraph [0006]; Paragraph [0027]-[0028], Fig. 1, the health diagnosis device or computer system)

the controller includes a first controller provided in the aircraft and including the first risk evaluator (Paragraph [0027], the health diagnosis device 10, or Paragraph [0028], index value calculation unit), a second controller (Paragraph [0027], external device or Paragraph [0028], abnormality determination unit 32) and an information communicator performing information communication between the first control unit and the second control unit (Paragraph [0027], communication device 16)

Masato does not explicitly disclose a second controller provided outside the aircraft and including the second risk evaluator and the maintenance evaluator

Brookhart discloses health assessment of aircraft structure, which includes various options of locating various controllers (on board or remotely from the aircraft) to evaluate and communicate the damage (Paragraph [0041]; [0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brookhart in the modified Masato and have a second controller provided outside the aircraft (depending on the user’s design criteria and objective), so as to efficiently and timely assess the health of the aircraft structures, and execute prompt maintenance on the ground.

Masato further discloses the controller includes the first risk evaluator creating a signal data set comprising a health index value for evaluating a risk of damage occurrence in the structure on the basis of a correlation between a temporary signal data set calculated on the basis of the measurement data and the reference data (Paragraph [0007], soundness index value; Paragraphs [0014]-[0015], comparison to the reference data file)

the second risk evaluator acquiring the signal data set in which the first risk evaluator has evaluated that there is the risk of damage occurrence via the information communicator, and determining whether a damage occurrence in the structure on the basis of a behavior of time-series change data indicating a time-series change of the health index in the signal data (Paragraph [0021], transition of the soundness index value; [0110], slope; Paragraph [0112], time series change of the load ratio) (Note: Although, the time-series of change is disclosed as different embodiment in Masato, it would have been obvious to use the said time series of change to determine the risk of damage, along with earlier embodiment (i.e. the first risk evaluation shown above) in the order as claimed from the first evaluation to the second evaluation, so as to ascertain with higher confidence of damage occurring by using more than one embodiments in succession that would both conclude occurrence of damage), and

a maintenance evaluator (Paragraph [0028]) evaluating a life of the structure, a repair timing, and a maintenance plan on the basis of the behavior of the time-series change in the signal data used in the second risk evaluation unit (Paragraphs [0021]-[0022] determining maintenance time, or repair time; Paragraph [0081], maintenance plan, involving “promptly” perform maintenance; Paragraph [0110], determining maintenance time and retirement time (or evaluation of the life), as well as setting the appropriate maintenance time)

wherein the first risk evaluator calculates the health index value on the basis of the temporary signal data and evaluates, in real time during flight of the aircraft (Paragraph [0081], in real time before landing) whether the health index value does not exceed a range defined in a normality-abnormality determination criteria acquired from the storage unit (Paragraph [0007], soundness index value; Paragraphs [0049]-[0051])

Masato further discloses the criterion for determining an abnormality is whether the slope or the load ratio exceeds each threshold (Paragraph [0110]; [0112]) (Note: See Applicant’s admission in regard to slope and load ratio on page 6 of the Applicant’s response submitted on 08/23/2021) 

Masato does not disclose the second risk evaluator evaluates, at the outside of the aircraft, whether the health index value in a time-series change in the health index value does not exceed the range defined in the normality-abnormality determination criteria acquired from the first storage unit for at least a period defined in the damage determination criteria data acquired from the second storage unit 

Billings discloses determining the health of a machine component, including threshold number of consecutive days and the slope of a given parameter of a machine over a predetermined time threshold such as a predetermined number of consecutive days as compared to a slope threshold, determining an imminent failure of a machine component when the slope exceeds the slope threshold (Abstract; Fig. 5; Paragraph [0048]-[0049], where predetermined number is a predetermined criteria and involves storage or saving of said number in a memory or storage unit in order to be used in subsequent health determination. Likewise for threshold number of consecutive days. Furthermore, although temperature variation is used in the particular example, temperature values are nonetheless health index values as the said values are used to determine the health of a machine component; Paragraphs [0005]-[0009]; Paragraphs [0016], other sensor values, beside the temperatures are used), and extracts a region where a damage occurrence portion has been generated (Paragraph [0014], determine the health of a component of a machine or a region of a machine, such as a pump)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Billings in the modified Masato and accurately determine the health of a machine, which includes having the second risk evaluation unit evaluate whether the health index value in a time-series change in the health index value does not exceed the range defined in the normality-abnormality determination criteria acquired from the first storage unit for at least a period defined in the damage determination criteria data acquired from the second storage unit

          Regarding Claim 3 Masato discloses the measuring instrument measures the measurement data at a plurality of positions of the structure and a plurality of times (Paragraph [0029]), also measures environmental data at the positions of the structure and the times, and associates the measurement data and the environmental data with each other (Paragraph [0030]; [0034], data involving the flight), the storage unit stores the reference data set for each environment assumed as the environmental data at the plurality of positions of the structure where the measurement data is measured, and the control unit calculates the signal data at the plurality of positions of the structure and the plurality of times on the basis of the measurement data in a state of being associated with the environmental data (Paragraphs [006]-[0049])

          Regarding Claim 6. Masato discloses an optical fiber extending around the structure, and an optical fiber strain measuring instrument measuring strain data on the structure around which the optical fiber is extended by measuring a strain of the optical fiber (Paragraph [0029], strain distribution measurement; Fig 15, showing fiber extending around the structure) (as further evidence, please see JP2014102158, cited by the Applicant, including the Abstract and Figs 1 and 11)

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
6.       Applicant argues the followings: 1) discusses the invention in regards to MD, 2) the second controller 44 is able to access all data during the flight (see the following figure). Therefore, the second controller 44 is able to determine the durations L1Tl and L1T2 of the abnormal regions 84 and 86. This allows the second controller 44 to "extract a region where a damage occurrence portion has been generated." 3) Billings fail to teach “the second controller determines the location of damage to the aircraft and extracts the area 7 in which damage to the aircraft has occurred.”
          In Response, the Examiner respectfully disagrees. 1) While although the discussion was for the sole purpose of assisting in the understanding the Applicant’s invention, the claim nonetheless does not recite any MD, thus the discussion is moot, 2) the claim does not recite any second controller having access to all data during the flight, and also able to determine any duration of the abnormal region; rather, the second controller acquires the signal data set comprising a health index value and extracts a region based on the health index value in the timer series change data, 3) the claimed invention does not recite anything about determining the location of damage to the aircraft. Thus, with 1) to 3), the Applicant is arguing about the invention that is not claimed.
7.          On page 10 of the Applicant’s reply, Applicant maps the claimed invention with respect to the combination of the references.
          In Response, the Examiner respectfully disagrees. Masato disclose a first controller provided in the aircraft and including the first risk evaluator (Paragraph [0027], the health diagnosis device 10, or Paragraph [0028], index value calculation unit), a second controller (Paragraph [0027], external device or Paragraph [0028], abnormality determination unit 32. In other words, the health diagnosis device 10[Wingdings font/0xE0]external device or index value calculation unit[Wingdings font/0xE0]abnormality determination unit as first controller[Wingdings font/0xE0]second controller). Brookhart, meanwhile, discloses health assessment of aircraft structure, which includes several options of placing various controllers (either on board or remotely from the aircraft) to evaluate the damage (Paragraph [0041]; [0007]). This implies that having the first and second controller either on-board or remote from the aircraft is one of design choice to achieve the desired objective and criteria. Finally, Billings discloses whether the health index value in a time-series change in the health index value does not exceed the range, as shown above. As such, the combination of the applied references read on the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865